Title: To Thomas Jefferson from Lafayette, 21 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Alexandria April the 21st. 1781

My Last Letter to Your Excellency Having Acquainted You of Our Preparations to Return to the Southward, and Having Also Mentionned the Reasons which in the present danger Urge me to Hasten By forced Marches to the Support of Virginia, I will only Add that We Came in two days from our Encampement Near Baltimore to this place and intend Setting out to Morrow for frederik Burg.
Our Baggage, Artillery and Stores Are left Behind Us. In our Absolute Want of Shoes and Cloathes of Every Kind it is impossible for the Men to Make such Rapid Marches Unless we Have An extraordinary Help of Horses and Waggons. This Method I know to Be Bigg with difficulties. But Every letter Urging the Necessity of our Going to the Southward, Representing the Vast And immediate danger which threatens this State, I Have flatterd Myself that Her inhabitants Could not deny us the Means of Advancing to their defense, and Have Been Encouraged By this idea that in the whole detachement (considering its Peculiar Circumstances) there is Not one soldier But who Sacrifices more in this Expedition than Would Be the very loss of the Articles which we Borrow for two or three days.
From what is Reported in this town, I am Led to Believe that General Philips is Expected into the Country And that Your Excellency Has some Aprehensions of a Visit to Richmond. Whatever May Be Your intelligences of the Ennemy’s intended Movements I Beg Your Excellency will please to Give me a full knowledge of them that I May, As far as possible, Endeavour to Check General Philip’s plan, and Render our services to this State.
May I Beg leave to Request Your Excellency that orders Be Given for the Getting of Provisions at Richmond. Backed Bread, fresh and salt Meat, with a Quantity of Rum Will Be Necessary. We are so Entirely destitute of Shoes that Unless a large Number of them is Collected the feet of our Men will Be So sore As to  Make it impossible for them to Advance. What Public Authority and Private Credit Could do I Have Already tried, but find Myself obliged to trouble Your Excellency with the Care of Remedying our Wants. Should the Movements of the Ennemy alter Circumstances, Your Excellency Will determine where our Provisions ought to Be Collected.
On My Arrival at Alexandria, where I Had two days Before sent One of My Aids de Camp with An Application to the Civil Authority, I found that Not One Single Waggon Could Be obtained. Under these Circumstances I thought it was Better to Use Military impress. My Aid de Camp, A Virginian, With Non Commissioned officers (to Be More Certain of their delicacy towards the inhabitants) and people of the Country Accompaying them Were intrusted with the Care of Providing Means to Carry us to frederic Burg.
I Request Your Excellency to Be Convinced that My Respect for the Rights and Conveniences of the Citizens Cannot Be Equalled But By My Zeal to forward Every Means of securing their freedom, and that My Happiness will Be Compleat if our Services may Be Useful to the State of Virginia.
With the Highest Respect I Have the Honor to Be Your Excellency’s Most obedient Humble Servant,

Lafayette

